Citation Nr: 1719457	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for PTSD for the period prior to September 9, 2002.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to September 9, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1966 to September 1967, and from December 1968 to February 1970 in the U.S. Marine Corps. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada, that granted service connection for PTSD, effective in December 2001, and assigned initial ratings of 30 percent for the period prior to September 2, 2008; 50 percent from that date to December 14, 2010; and, a total rating, effective December 15, 2010.  The Veteran appealed the staged rating.

The Veteran appeared at a Board hearing in May 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In July 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  While the case was on remand, via a June 2015 rating decision, the AOJ granted an initial total rating for PTSD, effective September 9, 2002.  There is no indication in the claims file that the Veteran has expressed satisfaction with the action as concerns the period prior to September 9, 2002.  Hence, the initial rating for that period remains before the Board. 

The appeal is REMANDED to the AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the July 2014 remand, the Board observed that the examiner who conducted the December 2010 VA examination noted that the Veteran's secondary diagnosed psychoses of record may have been a progression or decompensation of his PTSD rather than a separate diagnosis.  Hence, the Board directed a review of the claims file to determine if the psychosis was in fact a separate diagnosis, or PTSD that progressed or decompensated into a psychosis.  The December 2010 examiner was no longer available.

A November 2014 examination report reflects that a different examiner reviewed the claims file and opined that the Veteran's medical records clearly reflected a separately diagnosed psychotic condition in addition to PTSD.  He noted that the psychotic condition was either schizoaffective disorder or schizophrenia.  (11/06/2014 VBMS-C&P Exam-DBQ Opinion, p. 2)

The July 2014 remand also directed that a medical examiner opine on when the Veteran's PTSD rendered him unable to obtain and maintain substantially gainful employment.  The same examiner who conducted the November 2014 review opined that, based on his review of the claims file, the Veteran's disability rendered him unemployable as of September 9, 2002.  In support of that opinion, he noted that during the early phase of treatments in mental health, the Veteran was given a diagnosis of schizoaffective disorder, and that diagnosis was an incorrect diagnosis.  (06/18/2015 VBMS-C&P Exam-DBQ Opinion, p. 2).  The Board notes that the examiner provided no indication in the November 2014 examination report that the diagnosis of schizoaffective disorder was incorrect.  In fact, after noting that the records reflected that the Veteran was diagnosed with a separate psychotic condition, the examiner noted as follows:  "[t]his evaluation was very COMPREHENSIVE and OBJECTIVE."  Id.  (Emphasis in original).  Hence, this apparent inconsistency requires clarification, as the examiner proffered no rationale for why the earlier diagnosis of schizoaffective disorder was incorrect.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who reviewed the claims file and rendered the November 2014 and June 2015 opinions.  Ask the examiner to advise whether he in fact meant to opine that the September 2002 diagnosis of schizoaffective disorder was incorrect.  If so, please provide an explanation that reconciles that opinion with the one he expressed in the November 2014 examination report.

If that examiner is no longer available, have an equally qualified examiner review the claims file and reconcile the conflicting opinions.  A complete explanation must be provided for any opinion rendered.

2.  After completion of the above, re-adjudicate the issues on appeal.  If the decision in any way adverse to the Veteran, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them an opportunity to respond.  Thereafter, if all is in order, return the case to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




